Case 1:18-cv-00172-MN Document 224 Filed 04/27/20 Page 1 of 1 PageID #: 5089




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


TRUSTID, INC.,

               Plaintiff,
                                              Civil Action No. 18-172-MN
               v.

NEXT CALLER INC.,

               Defendant.



                PLAINTIFF TRUSTID, INC.’S MOTION FOR ESTOPPEL

       Plaintiff TRUSTID, Inc. moves to preclude Defendant Next Caller Inc. under 35 U.S.C.

§ 315(e)(2) from raising any prior-art invalidity challenge of U.S. Patent No. 9,001,985. The

grounds for this motion are set forth in TRUSTID’s Opening Brief in Support of its Motion for

Estoppel and supporting papers filed contemporaneously.


Dated: April 27, 2020                             Respectfully submitted,

                                                  /s/ Adam W. Poff____________________
Of Counsel:                                       Adam W. Poff (No. 3990)
                                                  Pilar G. Kraman (No. 5199)
Jonathan Tuminaro                                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
Michael D. Specht                                 Rodney Square
Byron L. Pickard                                  1000 North King Street
Daniel S. Block                                   Wilmington, DE 19801
STERNE, KESSLER, GOLDSTEIN & FOX, PLLC            (302) 571-6600
1100 New York Avenue, NW                          apoff@ycst.com
Washington, DC 20005                              pkraman@ycst.com
(202) 371-2600
jtuminar@sternekessler.com                        Attorneys for Plaintiff TRUSTID, Inc.
mspecht@sternekessler.com
bpickard@sternekessler.com
dblock@sternekessler.com
